Exhibit 10.1


SEPARATION AND RELEASE AGREEMENT




This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into as of the date set forth below, by and between Bennet P. Tchaikovsky
(“Tchaikovsky”) and Innovative Card Technologies, Inc. (“Company”). Tchaikovsky
and the Company may be collectively referred to hereafter as the “Parties” or
individually as the “Party.”


WHEREAS, Tchaikovsky has been employed by the Company since July 6, 2004;


WHEREAS, Company and Tchaikovsky mutually desire to end Tchaikovsky ’s
employment with Company; and


WHEREAS, Tchaikovsky and Company further desire to settle fully and finally all
differences between them, including, but in no way limited to, any difference
arising out of Tchaikovsky ’s employment with Company and the termination
thereof;


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, the parties hereby agree as follows:


1. Tchaikovsky acknowledges and agrees that his employment with the Company
shall be terminated effective on the date of Tchaikovsky ‘s signature on this
agreement (the “Termination Date”). From the Termination Date, Tchaikovsky
acknowledges he shall no longer be included as an insured person or as a Company
employee under the Company’s insurance policies.
 
2. Tchaikovsky acknowledges and agrees that the following constitutes the entire
amounts owed by Company to Tchaikovsky as of the Termination Date:


Regular Pay: $4,401.04 gross amount, less amounts required to be withheld by law
or authorized by Tchaikovsky to be withheld.


Accrued Vacation: $2,626,34 gross amount, less amounts required to be withheld
by law or authorized by Tchaikovsky to be withheld.


3. In exchange for Tchaikovsky’s release of the Company from any past and future
obligations (if any), whether monetary or otherwise, allegedly owed by the
Company to Tchaikovsky based upon Tchaikovsky’s employment (as delineated in
Section 7 below), Company has agreed to immediately vest Tchaikovsky in the
remainder of Tchaikovsky’s 60,000 unvested options. However, Tchaikovsky
acknowledges and agrees that he may not trade any shares of common stock of the
Company presently held by Tchaikovsky, including, but not limited to common
stock underlying any and all options and warrants held by Tchaikovsky, for a
period of 90 (ninety) days from the Termination Date. As further consideration
for Tchaikovsky’s release, Tchaikovsky will be entitled to keep the computer and
related accessories issued to him by the Company. Additionally, the 90-day
termination provision for the 150,000 options previously granted to Tchaikovsky
is hereby waived by the Company.

 
 

--------------------------------------------------------------------------------

 

4. Subject to any other agreements with the Company, Tchaikovsky shall be
entitled to such continuation of health care coverage as is required under, and
subject to, applicable law, of which Tchaikovsky has been notified in writing,
provided Tchaikovsky timely exercises Tchaikovsky ’s rights in accordance
therewith.


5. Tchaikovsky must turn over to Company all files, memoranda, records, credit
cards and other documents and physical or personal property that Tchaikovsky
received from Company and that are the property of Company, unless expressly
provided for or consented to otherwise by the Company.


6.  Tchaikovsky understands and agrees that in the course of employment with
Company, Tchaikovsky may have acquired and/or had access to confidential
information, including trade secrets, proprietary data and/or non-public
information concerning the business, professional and/or personal affairs,
activities and operations of Company. Tchaikovsky will not divulge any such
information. In addition, Tchaikovsky agrees to continue to honor all
confidentiality commitments of Company known to him to any third parties.  The
obligations of this paragraph not to disclose the Information shall not apply to
the extent that Tchaikovsky is required by law to respond to any demand for the
Information from any court, governmental entity or governmental agency.  If
Tchaikovsky is required by law to so respond, Tchaikovsky agrees to provide
Company with prompt notice thereof so that Company may seek a protective order
or other appropriate remedy.


7. Complete Release by Tchaikovsky


(a) Waiver of All Claims. Tchaikovsky agrees that he is not entitled to receive,
will not claim and expressly waives any entitlement to rights, benefits or
compensation from the Company arising out or related to his employment with the
Company, other than as expressly set forth in this Agreement.


(b) Release. Tchaikovsky irrevocably and unconditionally releases all of the
claims described in subsection (c) of this Section 7 that Tchaikovsky may now
have against the following persons or entities (the “Releasees”): the Company,
all of its past and present employees, officers, directors, stockholders,
owners, representatives, assigns, attorneys, agents, insurers, employee benefit
programs (and the trustees, administrators, fiduciaries and insurers of such
programs) and any other persons acting by, through, under or in concert with any
of the persons or entities listed in this subsection.


(c) Claims Released. The claims released include all claims, promises, debts,
causes of action or similar rights of any type or nature Tchaikovsky has or had
which in any way relate to (i) Tchaikovsky’s employment with the Company, or the
termination of that employment, such as claims for compensation, bonuses,
commissions, lost wages or unused accrued vacation or sick pay, (ii) the design
or administration of any employee benefit program or Tchaikovsky’s entitlement
to benefits under any such program, (iii) any claims to attorneys’ fees and/or
other legal costs, and (iv) any other claims or demands Tchaikovsky may on any
basis have. The claims released include, but are not limited to, claims arising
under any of the following statutes or common law doctrines:

 
2

--------------------------------------------------------------------------------

 

(1) Anti-Discrimination Statutes, such as the Age Discrimination in Employment
Act, which prohibits age discrimination in employment; the Civil Rights Act of
1991, Title VII of the Civil Rights Act of 1964, and §1981 of the Civil Rights
Act of 1866, which prohibit discrimination based on race, color, national
origin, religion or sex; the Equal Pay Act, which prohibits paying men and women
unequal pay for equal work; the Americans With Disabilities Act, which prohibits
discrimination against the disabled; the California Fair Employment and Housing
Act, which prohibits discrimination in employment based upon race, color,
national origin, ancestry, physical or mental disability, medical condition,
martial status, sex, or age; and any other federal, state or local laws or
regulations prohibiting employment discrimination.


(2) Federal Employment Statutes, such as the Employee Retirement Income Security
Act of 1974, which, among other things, protects pension or health plan
benefits; and the Fair Labor Standards Act of 1938, which regulates wage and
hour matters.


(3) Other Laws, such as any federal, state or local laws restricting an
employer’s right to terminate employees or otherwise regulating employment; any
federal, state or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; and any
other federal, state or local laws providing recourse for alleged wrongful
discharge, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, libel, slander, defamation and similar or related claims. The
laws referred to in this section include statutes, regulations, other
administrative guidance and common law doctrines.


(d) Release Extends to Both Known and Unknown Claims. This release covers both
claims that Tchaikovsky knows about and those Tchaikovsky does not know about.
Tchaikovsky understands the significance of his release of unknown claims and
his waiver of any statutory protection against a release of unknown claims.
Tchaikovsky expressly waives the protection of any such governmental statutes or
regulations.


More particularly, and without limitation, Tchaikovsky acknowledges that he has
read and is familiar with and understands the provisions of Section 1542 of the
California Civil Code, which provides:“A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN TO HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


TCHAIKOVSKY EXPRESSLY WAIVES ANY RIGHT OR CLAIM OF RIGHT TCHAIKOVSKY MAY HAVE
UNDER SECTION 1542 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.

 
3

--------------------------------------------------------------------------------

 

(e) Ownership of Claims. Tchaikovsky represents that he has not assigned or
transferred, or purported to assign or transfer, all or any part of any claim
released by this Agreement.


8. Tchaikovsky’s Promises. In addition to the release of claims provided for in
section 7, Tchaikovsky agrees to the following:


(a) No Pursuit of Released Claims. Tchaikovsky promises never to file or
prosecute a lawsuit, administrative complaint or charge, or other complaint or
charge asserting any claims that are released by the Agreement. Tchaikovsky
represents that Tchaikovsky has not filed or caused to be filed any lawsuit,
complaint or charge with respect to any claim this Agreement releases.
Tchaikovsky further agrees to request any government agency or other body
assuming jurisdiction of any complaint or charge relating to a released claim to
withdraw from the matter or dismiss the matter with prejudice.


(b) Agreement to be Kept Confidential. Tchaikovsky agrees not to disclose the
terms, amount or existence of this Agreement to anyone other than a member of
Tchaikovsky’s immediate family or a professional representative of Tchaikovsky
and, even as to such a person, only if such person is informed of and agrees to
honor this confidentiality requirement. Such person’s violation of this
confidentiality requirement shall be treated as a violation of this Agreement by
Tchaikovsky. This subsection shall not prohibit disclosure of the terms, amount
or existence of this Agreement to the extent necessary legally to enforce this
Agreement or to the extent otherwise legally required.


(c) Agreement to Not Seek Future Employment with the Company. Tchaikovsky
further acknowledges and agrees that he shall not seek or apply for any
positions with the Company in the future. Tchaikovsky acknowledges and agrees
that any failure by the Company to hire or retain Tchaikovsky in the future
shall give rise to no claims on his part.


9. Consequences of Tchaikovsky’s Violation of Promises. If Tchaikovsky breaks
any of the promises in this Agreement, such as, by way of example and not by way
of limitation, by filing or prosecuting a lawsuit or charge based on claims that
Tchaikovsky has released, or if any representation made by Tchaikovsky in this
Agreement was false when made, Tchaikovsky will: (i) immediately return to the
Company the consideration paid to him pursuant to section 3 above; and (ii) pay
reasonable attorneys’ fees and all other costs incurred as a result of such
breach or false representation, such as, by way of example and not by way of
limitation, the Company’s cost of defending any suit brought with respect to a
claim released by him.


10. Period for Consideration of Agreement. Tchaikovsky acknowledges that he was
given a period of 21 days to review and consider this Agreement before signing
it. Tchaikovsky further acknowledges that: (i) he took advantage of this period
to consider this Agreement before signing it; (ii) he carefully read this
Agreement; and (iii) he fully understands this Agreement and is entering into it
voluntarily and without coercion or duress.


11. Consulting with Attorney. Tchaikovsky acknowledges that the Company strongly
encouraged Tchaikovsky to discuss this Agreement with an attorney of
Tchaikovsky’s own choosing (at Tchaikovsky’s own expense) before signing this
Agreement. Tchaikovsky acknowledges that he has had ample opportunity to consult
with an attorney. Tchaikovsky further acknowledges that he has met with an
attorney or knowingly and willingly declined to do so.

 
4

--------------------------------------------------------------------------------

 


12. This Agreement shall be in lieu of and in full and final discharge of any
and all obligations to Tchaikovsky for compensation, severance payments, or any
other expectations of payment, remuneration, continued coverage of any nature or
benefit on the part of Tchaikovsky arising out of or in connection with
Tchaikovsky ’s employment with Company, or under any agreement, arrangement,
commitment, plan, program, practice or policy of Company, or otherwise.


13. This Agreement shall not in any way be construed as an admission by either
party or by any of such party’s Releasees that he/she/it has acted wrongfully
with respect to the other party or any person, or that such party has any rights
whatsoever against the other party or the other party’s Releasees except as
specifically set forth herein, and each of the party’s Releasees specifically
disclaims any liability to or wrongful acts against the other party or any other
person, on the part of himself/itself, its employees, or its or their agents.
Tchaikovsky and Company each represent that such party has not filed any
complaints or charges or lawsuits of any kind whatsoever against the other party
or any of the other party’s Releasees with any governmental agency or any court
and Company and Tchaikovsky each further represents and agrees that such party
will not do so at any time hereafter with regard to any matter related to or
arising out of Tchaikovsky ’s employment with Company (or with any of the
Releasees, as applicable) or with the termination thereof.


14. The Parties agree not to intentionally disclose, publish, or otherwise
disseminate (or cause or permit to be disclosed, published or otherwise
disseminated, whether themselves or through one or more third parties), either
orally or in writing, to any third party, any information, thoughts,
suppositions, opinions, or other statements or comments which may be derogatory,
disparaging or defamatory to the other in any manner whatsoever. The Parties
agree that damages from the violation of this provision would be difficult to
ascertain and therefore that, among other relief, injunctive relief is
appropriate to enforce the terms hereof, in addition to whatever other remedies
the non-breaching party would be entitled to in the event of breach.


15. In any claim or action between the Parties involving this Agreement, the
prevailing party shall be entitled to recover from the other party, in addition
to damages, injunctive or other relief, if any, all costs and expenses (whether
or not allowable as “cost” items by law) reasonably incurred at, before and
after trial or on appeal, or in any bankruptcy proceeding, including without
limitation, attorneys’ fees, witness fees (expert or otherwise), deposition
costs, copying charges and other expenses.


16. It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under law. Should
there be any conflict between any provision hereof and any present or future
law, such law will prevail, but the provisions affected thereby will be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement will remain
in full force and effect and be fully valid and enforceable.

 
5

--------------------------------------------------------------------------------

 

17. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California without regard to conflicts of laws provisions.
This Agreement is binding on the successors and assigns of, and sets forth the
entire agreement between, the parties hereto; fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof (except for those provisions of the Employment Agreement
that expressly survive the expiration or earlier termination of said Employment
Agreement); and may not be changed except by explicit written agreement to that
effect subscribed by the parties hereto in writing.


18. The parties agree that the exclusive venue for any and all controversies or
claims arising out of, in connection with, or relating to this Agreement, or a
breach hereof, shall be in the County of Los Angeles in either: (i) the Superior
Court of California, County of Los Angeles; or (ii) the United States District
Court, Central District of California. The parties hereto expressly consent and
submit to the jurisdiction of either such court, and agree to accept service of
process inside or outside the State of California in any matter that is to be
submitted to either such court pursuant hereto.


19. All notices or other communications under this Agreement shall be in writing
and sent by certified or registered air mail with postage prepaid, return
receipt requested; by facsimile; or by hand delivery. Notices and other
communications to Company shall be addressed to Innovative Card Technologies,
Inc.,10880 Wilshire Blvd. Suite 950 Los Angeles, CA 90024 (or to such other
address as Company may designate in writing from time to time). Notices and
other communications to Tchaikovsky shall be addressed to Tchaikovsky at the
address set forth on the signature page hereto (or to such other addresses as
the parties may designate in writing from time to time). Such notices and other
communications shall be deemed given and received within five (5) days of
mailing, if sent by certified or registered air mail; when receipt has been
confirmed electronically by the sender’s fax machine, if sent by facsimile; or
upon delivery, if hand delivered.


PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
Bennet P. Tchaikovsky:
 
Innovative Card Technologies, Inc.:
       
/s/ Bennet P. Tchaikovsky
 
By:
       
Steve Delcarson, CEO
Date: October 29, 2007
         
Date:
 
Address:
     

 
 
6

--------------------------------------------------------------------------------

 